Exhibit 10.16

AMENDMENT

TO THE

EMPLOYMENT AGREEMENT BETWEEN

CBEYOND, INC. AND J. ROBERT FUGATE

This Amendment (this “Amendment”) to that certain Employment Agreement between
Cbeyond, Inc. (the “Company”) and J. Robert Fugate (the “Executive”) dated as of
March 10, 2008 (the “Employment Agreement”) is made as of this 31st day of
December, 2008 (the “Amendment Date”), by and among the Company and the
Executive. Except as set forth is this Amendment, capitalized terms used herein
but not defined herein shall have the meanings ascribed to them in the
Employment Agreement.

WITNESSETH

WHEREAS, the Company and the Executive desire to amend the terms of the
Employment Agreement as a result of Section 409A of the Internal Revenue Code of
1986, as amended;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Executive and the Company (collectively
the “Parties”) hereby agree as of the Amendment Date to the following:

1. Amendments to the Employment Agreement. Effective as of the Amendment Date,
the Employment Agreement is hereby amended as follows:

(a) Section 2(a)(i) of the Employment Agreement is amended to read in full as
follows:

“(i) Non-Change in Control Severance. Subject to Section 2(d) below, in the
event of a Specified Termination of Executive’s employment, the Company shall in
accordance with the customary payroll practices of the Company, during the
period beginning the day after the date of Executive’s Separation from Service
with the Company and ending on the first anniversary of such date, pay Executive
severance payments to be paid at a rate equal to 100% of the annual base salary
rate in effect immediately prior to Executive’s termination of employment. If
Executive’s Specified Termination occurs following a Change in Control, the
severance provisions of paragraph 2(a)(ii) shall control rather than the
provisions of this paragraph.”

(b) Section 2(a)(ii) of the Employment Agreement is amended to read in full as
follows:

“(ii) Post Change in Control Severance. Subject to Section 2(d) below, in the
event of a Specified Termination of Executive’s employment following a Change in
Control, in lieu of the severance described in paragraph 2(a)(i), above, the
Company shall in accordance with the customary payroll practices of the Company,
during the period beginning the day after the date of Executive’s Separation
from Service and ending on the first anniversary of such date, pay Executive



--------------------------------------------------------------------------------

severance payments to be paid at a rate equal to 100% of the annual base salary
rate in effect immediately prior to Executive’s termination of employment. In
addition, Company shall, within three business days of the date six months
following the date of Executive’s Separation from Service, pay Executive a lump
sum equal to the average of the bonus paid to the Executive by the Company over
the previous three years plus, at Executive’s election, either (A) an additional
lump sum equal to 50% of the annual base salary of the Executive in effect on
the date of his Specified Termination or (B) no additional lump sum. If
Executive chooses option (A), above, the Noncompete Period described in
paragraph 3(d) below, shall be modified for all purposes under this Agreement to
be equal to the period beginning on the date of Executive’s Specified
Termination and ending eighteen months later.”

(c) Section 2(d) of the Employment Agreement is amended to read in full as
follows:

“(d) Release; First Payment Date; Separate Payments. On or after the date of
Executive’s Separation from Service and on or before the date that is 45 days
after the date of Executive’s Separation from Service, Executive shall execute a
release (the “Release”) in the form attached hereto and incorporated herein as
Exhibit A or Exhibit B, as applicable. Such Release shall specifically relate to
all of Executive’s rights and claims in existence at the time of such execution
and shall confirm Executive’s obligations under Section 3 of this Agreement. It
is understood that, if specified in the applicable Release, Executive has a
certain number of calendar days to consider whether to execute such Release, and
Executive may revoke such Release within seven (7) calendar days after
execution. In the event Executive does not execute such Release within the
period specified in the first sentence of this Section 2(d), or if Executive
revokes such Release within the subsequent seven (7) day period, no benefits
shall be payable under this Agreement. Notwithstanding anything to the contrary
in this Agreement, any severance payments or benefits that would otherwise be
payable or provided under this Agreement before the first normal payroll payment
date falling on or after the sixtieth (60th) day after the date on which the
Executive incurs a Separation from Service (the “First Payment Date”) shall be
made on the First Payment Date. Each separate severance installment payment and
each other payment that Executive may be eligible to receive under this
Agreement shall be a separate payment under this Agreement for all purposes.”

(d) The definition of “Good Reason” in the Employment Agreement is amended to
read in full as follows:

“Executive shall have resigned for “Good Reason” if the Company, without
Executive’s prior written consent: (i) significantly reduces the
responsibilities and/or duties of Executive, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by
Executive; (ii) materially reduces Executive’s base salary except that this
clause shall not apply if the

 

2



--------------------------------------------------------------------------------

salary reduction is of not more than 10% and is applicable to all Company
executives above the rank of Vice President, (iii) materially reduces
Executive’s bonus opportunity except that this clause shall not apply if the
bonus opportunity reduction is applicable to all Company executives above the
rank of Vice President, (iv) materially reduces the aggregate benefits provided
to Executive, or (v) changes the location of Executive’s office to a location
which is fifty (50) miles or more from the office where Executive is located on
the date hereof. “Good Reason” shall also include the failure of a successor to
the Company to assume this Agreement. Notwithstanding the foregoing, there shall
be no resignation for Good Reason unless (i) Executive provides the Company
written notice describing in reasonable detail the circumstances alleged to
constitute Good Reason within 90 days of the first occurrence of such
circumstances, (ii) the Company fails to cure such circumstances within 30 days
following receipt of such written notice, and (iii) Executive’s resignation
becomes effective and Executive incurs a Separation from Service within a
reasonable period of time after the first occurrence of such circumstances (but
in no event later than 2 years after the first occurrence of such
circumstances).”

(e) The following definition is added to Section 3 (Definitions) of the
Employment Agreement:

“‘Separation from Service’ means the Executive’s “separation from service” with
the Company as such term is defined in Treasury Regulation Section 1.409A-1(h)
and any successor provision thereto.”

(f) The definition of “Specified Termination” in the Employment Agreement is
amended to read in full as follows:

“‘Specified Termination’ means a termination of Executive’s employment by the
Company without Cause or the resignation of Executive for Good Reason, provided,
however, that no Specified Termination shall occur unless the Executive also
incurs a Separation from Service.”

(g) Section 4(l) of the Employment Agreement is amended to read in full as
follows:

“(l) Code Section 409A.

(i) Six Month Delay. To the extent any benefits under this Agreement are treated
as non-qualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then if Executive is deemed at
the time of his Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which Employee is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Employee’s termination
benefits shall not be provided to Employee prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (ii) the date of Executive’s death.

 

3



--------------------------------------------------------------------------------

Upon the earlier of such dates, all payments deferred pursuant to this
Section 3(f) shall be paid in a lump sum to Executive. Thereafter, payments will
resume in accordance with this Agreement. The determination of whether the
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his Separation from Service shall made by the Company
in accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treas. Reg. Section 1.409A-1(i) and any
successor provision thereto).

(ii) In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, in-kind benefits and reimbursements provided under
this Agreement during any tax year of the Executive shall not affect in-kind
benefits or reimbursements to be provided in any other tax year of the
Executive, except for the reimbursement of medical expenses referred to in
Section 105(b) of the Code, and are not subject to liquidation or exchange for
another benefit. Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Executive and, if timely
submitted, reimbursement payments shall be made to the Executive as soon as
administratively practicable following such submission, but in no event later
than December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive.

(iii) Miscellaneous. This Agreement is intended to be written, administered,
interpreted and construed in a manner such that no payment or benefits provided
under the Agreement become subject to (a) the gross income inclusion set forth
within Code Section 409A(a)(1)(A) or (b) the interest and additional tax set
forth within Code Section 409A(a)(1)(B) (together, referred to herein as the
“Section 409A Penalties”), including, where appropriate, the construction of
defined terms to have meanings that would not cause the imposition of
Section 409A Penalties. In no event shall the Company be required to provide a
tax gross-up payment to Executive or otherwise reimburse Executive with respect
to Section 409A Penalties. Additionally, in the event that following the date
hereof the Company or the Executive reasonably determines that any compensation
or benefits payable under this Agreement may be subject to Section 409A of the
Internal Revenue Code, the Company and the Executive shall work together to
adopt such amendments to this Agreement or adopt other policies or procedures
(including amendments, policies and procedures with retroactive effect), or take
any other commercially reasonable actions necessary or appropriate to (x) exempt
the compensation and benefits payable under this Agreement from Section 409A of
the Code and/or preserve the intended tax treatment of the compensation and
benefits provided with respect to this Agreement or (y) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance.

 

4



--------------------------------------------------------------------------------

2. No Other Amendment. Except as expressly set forth in this Amendment, the
Employment Agreement shall remain unchanged and shall continue in full force and
effect according to its terms.

3. Acknowledgement. The Executive acknowledges and agrees that he has carefully
read this Amendment in its entirety, fully understands and agrees to its terms
and provisions and intends and agrees that it be final and legally binding on
the Executive and the Company.

4. Governing Law; Counterparts. This Amendment shall be construed in accordance
with the laws of the State of Georgia without reference to principles of
conflicts of law and may be executed in several counterparts by the Parties.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Amendment to be executed in its name on its behalf, all
as of the day and year first above written.

 

CBEYOND, INC. By:  

/s/ William H. Weber

Name:  

William H. Weber

Title:  

Chief Administrative Officer

J. ROBERT FUGATE

/s/ J. Robert Fugate

 

6